             Case 2:20-cr-00134-JAM Document 206 Filed 07/21/21 Page 1 of 3



 1   Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
 2   SEGAL & ASSOCIATES, PC
     400 Capitol Mall, Suite 2550
 3
     Sacramento, CA 95814
 4   Telephone: (916) 441-0886
     msegal@segal-pc.com
 5
 6   Thomas A. Johnson, #119203
     Kristy M. Horton, #271250
 7
     Law Office of Thomas A. Johnson
 8   400 Capitol Mall, Suite 1620
     Sacramento, California 95814
 9   Telephone: (916) 422-4022
10   taj@tomjohnsonlaw.com
11   Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
     patrick@wong.law
15
16   Attorneys for Defendant
     JUAN TANG
17
18                       IN THE UNITED STATES DISTRICT COURT
19                    FOR THE EASTERN DISTRICT OF CALIFORNIA
20
21
     UNITED STATES OF AMERICA,            )   Case No.: 2:20-CR-00134-JAM
22                                        )
                  Plaintiff,              )   STIPULATION AND ORDER TO
23                                        )   MODIFY CONDITIONS OF PRE-TRIAL
           vs.                            )   RELEASE
24                                        )
     JUAN TANG,                           )
25                                        )
                  Defendant.              )
26                                        )
                                          )
27
28



                                                                              -1-
             Case 2:20-cr-00134-JAM Document 206 Filed 07/21/21 Page 2 of 3



 1                                        STIPULATION
 2          IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
 3   conditions of release for defendant, Juan Tang, are hereby modified to permit Dr. Tang to
 4   leave her hotel room in order to eat breakfast provided by the hotel every day between
 5   6:30 a.m. to 7:30 a.m. Additionally, the parties stipulate that Dr. Tang is permitted to
 6   leave the hotel on July 23, 2021 from 1:00 p.m. to 5:00 p.m. in order to obtain clothing to
 7   wear during the jury trial. Dr. Tang will be accompanied at all times with an attorney or
 8   investigator while she shops for clothes.
 9          Heiko Coppola, Assistant United States Attorney, and Malcolm Segal and Thomas
10   A. Johnson, attorneys for Juan Tang, agree to this modification of the conditions of
11   release. All other previously ordered conditions of release remain in full force and effect.
12
13
     DATED: July 20, 2021                        Respectfully submitted,
14
15                                               SEGAL & ASSOCIATES, PC
16
                                                 /s/ Malcolm Segal
17                                               MALCOLM SEGAL
                                                 EMILY E. DORINGER
18
                                                 Counsel for Defendant
19
                                                 LAW OFFICE of THOMAS A. JOHNSON
20
21                                               /s/ Thomas A. Johnson
                                                 THOMAS A. JOHNSON
22                                               KRISTY M. HORTON
23                                               Counsel for Defendant
24                                               /s/ Patrick Wong
25                                               PATRICK WONG, Esq.
                                                 Counsel for Defendant
26
27
28



                                                                                                -2-
            Case 2:20-cr-00134-JAM Document 206 Filed 07/21/21 Page 3 of 3



 1                                     ORDER
 2
 3         IT IS SO ORDERED.
 4   Dated: July 20, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                             -3-
